131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.PREMISES KNOWN AS, with any and all appurtenances theretoand any and all proceeds from its sale ortransfer, Defendant.
No. 97-2697.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 21, 1997.Filed:  December 2, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gary Lloyd Bruce appeals from the district court's1 denial of his Federal Rule of Civil Procedure 60(b)(4) motion challenging a 1991 forfeiture judgment entered in favor of the United States and against his real property.  Upon review of the record and the parties' submissions on appeal, we conclude that the judgment of the district court is correct.  Accordingly we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota